Citation Nr: 1620238	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  10-20 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board previously remanded this matter in November 2013 for additional development.  It now returns for final appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam or in one of the units designated by the Department of Defense as having served in or near the Korean demilitarized zone (DMZ) and, thus, he is not presumed to have been exposed to herbicides.

2.  The evidence of record does not competently and credibly establish that the Veteran was exposed to herbicides while stationed at Kadena Air Force Base in Okinawa, Japan.

3.  Diabetes mellitus, type II, is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.  



CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable Agency of Original Jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a March 2009 letter, sent prior to the initial unfavorable decision issued in July 2009, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment and personnel records as well as post-service private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records (to include both VA treatment records and any records in the care of the Social Security Administration) that have not been requested or obtained.  

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion regarding his claim for service connection for diabetes; however, the Board finds that such is not necessary in the instant case.  Specifically, as will be discussed below, there is no credible evidence that the Veteran was exposed to herbicides during service and no indication that his diabetes is otherwise related to his active service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, the Veteran has only claimed that his diabetes is the result of herbicide exposure.  He has not alleged that such is otherwise the result of his active service or that he has had a continuity of symptomatology related to his diabetes since service. The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA examination and/or opinion are not necessary to decide the instant claim.

As indicated previously, in November 2013, the Board remanded the case for further development, to include notifying the Veteran that he may identify or submit additional records in support of his claim, obtaining his service personnel records, and attempting to verify the Veteran's alleged exposure to herbicides.  

Since the Board's remand, the Veteran was sent notice in January 2015 requesting that he identify or submit any additional records; however, he did not do so.  The AOJ also obtained the Veteran's service personnel records.  In addition, the AOJ contacted the Air Force Historical Research Agency, the Joint Services Records Research Center, and VA's Compensation Service to determine whether the Veteran was exposed to herbicides as he contended.  Responses from each agency were received and associated with the Veteran's claims file.  

Given these facts, the Board finds that the AOJ has substantially complied with the November 2013 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.


II.  Analysis

The Veteran contends that his diabetes is related to his alleged herbicide exposure while serving in Okinawa, Japan, in the 1960s.  As such, he claims that service connection is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604   (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, to include diabetes, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The law provides a presumption of service connection for certain diseases, to include diabetes mellitus, type II, that are associated with exposure to herbicide agents and that become manifest within a specified time period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam or in or near the Korean DMZ during specified periods of time, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6). 

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to herbicides may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Private treatment records reflect that the Veteran has a diagnosis of diabetes mellitus, type II.  Thus, the current disability criterion is met.  

The evidence does not show, and the Veteran does not contend, that his diabetes had its onset during service, within one year of his service discharge, or is related to any aspect of his military service other than his alleged herbicide exposure.  The Veteran also does not contend that he had a continuity of symptoms of diabetes since service.  Accordingly, service connection on such bases is not warranted.  Rather, as noted above, the Veteran contends that his diabetes is related to his alleged in-service herbicide exposure.  

The Veteran's DD-214 and service personnel records reflect that he had six months of overseas service at Kadena Air Force Base in Okinawa, Japan.  His records do not reflect, and the Veteran does not contend, that he served in the Republic of Vietnam or in one of the units designated by the Department of Defense as having served in or near the Korean DMZ.  As such, he is not presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6).  Rather, the Veteran contends that he was directly exposed to herbicides while he was stationed in Okinawa, Japan.  In his October 2009 notice of disagreement, the Veteran stated that Agent Orange was stored at Okinawa, and that he was forced to clean up after a drum was punctured by a forklift.  The Veteran reiterated these contentions in a May 2010 letter to VA.  

In an effort to corroborate the Veteran's contentions, VA contacted the Air Force Historical Research Agency (AFHRA) and provided the particulars of the Veteran's statements.  In a January 2015 response, the AFHRA noted that the "official unit histories of units stationed at Kadena fail to note the presence of any tactical herbicides."  That agency noted that there was "no record of any USAF storage of any Agent Orange at Kadena."  The AFHRA further noted that Agent Orange was "usually sent to South Vietnam via water surface transport ships to the Port of Saigon," where the herbicides were then transferred to American Air Force bases in the Republic of Vietnam.  The AFHRA noted that there would be no need to send any herbicide agents to Okinawa, and that there is "no documentary evidence of any tactical herbicides being used or stored in Okinawa by the USAF."  

The AOJ also contacted VA's Compensation Service to determine the veracity of the Veteran's contentions.  That group responded that the Department of Defense has provided VA's Compensation Service with listings of where tactical herbicides were stored outside of Vietnam and the Korean DMZ.  The Compensation Service noted that the DOD "has not identified any location on the island of Okinawa where tactical herbicide, such as Agent Orange, were used, tested, or stored."  The Compensation Service further noted that "there were no combat operations on Okinawa" during the time of the Veteran's active service, and that "Okinawa was not on the tactical herbicide shipping supply line, which went directly from Gulfport, Mississippi to South Vietnam via merchant ships."  Accordingly, VA's Compensation Service determined that there was no evidence to support the Veteran's contentions.  

Finally, the AOJ also contacted the JSRRC in an effort to verify the Veteran's alleged in-service herbicide exposure; however, such entity responded that it had nothing further to add, noting that the JSRRC would have provided the same information as the AFHRA had.  

In light of the above summarized information, the Board concludes that there is no credible evidence that the Veteran was exposed to herbicides during his service in Okinawa.  Though the Veteran contends that he cleaned up a liquid he believes to be herbicides, the responses from the AFHRA and VA's Compensation Service establish that tactical herbicides such as Agent Orange were not stored or located in Okinawa.  The Board recognizes the Veteran's genuine belief that he was exposed to Agent Orange; the Veteran, however, is not competent to identify the particular chemicals or herbicides to which he believes he was exposed.  Further, the Veteran has submitted no evidence beyond his own statements demonstrating that he was exposed to herbicides during his active service.  In light of these facts, the Board concludes that there is no competent or credible evidence that the Veteran was exposed to herbicides while stationed at Kadena Air Force Base in Okinawa, Japan.

Therefore, based on the foregoing, the Board finds that the Veteran's diabetes mellitus, type II, is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of his discharge from service.  Consequently, service connection is not warranted.  In reaching such determination, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for diabetes mellitus, type II.  As such, that doctrine is not applicable in the instant appeal and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for diabetes mellitus, type II, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


